Citation Nr: 1714291	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  13-33 696  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to June 1970.  He died in December 2007.  The appellant is the Veteran's surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In April 2017, the appellant, acting through her representative, requested a waiver of her pending hearing request, as well as waiver of her right to an Informal Hearing Presentation, if she were to be granted entitlement to service connection for the cause of the Veteran's death.  Given the favorable nature of the Board's decision herein, the appellant's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016). 


FINDINGS OF FACT

1.  A May 2008 rating decision denied the appellant's original claim seeking service connection for the cause of the Veteran's death; although notice of this decision was sent the following month, the appellant did not timely appeal the rating decision or submit any pertinent evidence within the appeal period.

2.  Evidence submitted since the May 2008 rating decision is new and material, and combined with VA's duty to assist, raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

3.  The evidence is at least in equipoise as to whether the Veteran's cause of death is related to his military service.
CONCLUSIONS OF LAW

1.  The RO's May 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1100, 20.1103 (2016).

2.  The evidence submitted since the May 2008 rating decision is new and material and the claim for service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for cause of death may be awarded for a veteran's death resulting from a service-connected disability or a disability related to service.        38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a veteran will be considered as having been due to a service-related disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  Id. 

The service-connected disability will be considered the principal (primary) cause   of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-related disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined   to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  The debilitating effects of a service-connected disability must have made the Veteran materially  less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence is defined as existing evidence not previously submitted to VA.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The regulation "does not require new and material evidence as to each previously unproven element of a claim."  Id.; see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

In May 2008, the RO issued a rating decision which denied the appellant's original claim seeking service connection for the cause of the Veteran's death.  Notice of the RO's May 2008 rating decision was sent to the appellant that same month.

The appellant did not timely appeal the RO's May 2008 rating decision or submit any pertinent evidence within the appeal period.  38 C.F.R. § 3.156(b).   Thus, the RO's May 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

In November 2010, the appellant filed to reopen her claim seeking entitlement to service connection for cause of the Veteran's death.  In support of her claim, the appellant submitted a June 2016 medical opinion letter from board certified and residency trained occupational/environmental physician, V.C., M.D.  In the letter, Dr. C. opined that it was at least as likely as not that the Veteran's fatal acute myeloid leukemia was caused by his multiple exposure to carcinogens during his military service.  This evidence is not cumulative or redundant of the evidence previously of record.  In addition, the new evidence raises a reasonable possibility of substantiating the Veteran's claim.  Shade, 24 Vet. App. at 110 (finding that new evidence would raise a reasonable possibility of substantiating a claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion).  Therefore, it is new and material, and reopening the claim of entitlement to service connection for the cause of the Veteran's death is warranted.

The Board shall now consider the appellant's claim on its merits.  The standards and criteria for determining whether or not a disability from which a veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service-connected generally, i.e., while the veteran is still alive.  38 U.S.C.A. § 1310 (West 2014).  Issues involved in a claim for dependency and indemnity compensation (DIC), such as service connection for the cause of death, are decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106.

The appellant contends that the Veteran's conceded exposure to Agent Orange and his inservice exposure to carcinogens caused his acute myeloid leukemia, and that this was a cause of his death.  Having carefully reviewed the evidence, the Board finds that service connection for the cause of the Veteran's death is warranted.  

The Veteran's death certificate noted that he passed away in December 2007, at the age of 57.  The death certificate listed acute myeloid leukemia and plasma cell dyscrasia as the cause of the Veteran's death.

As noted above, the June 2016 medical opinion letter from board certified and residency trained occupational/environmental physician, V.C., M.D., concluded that it was at least as likely as not that the Veteran's fatal acute myeloid leukemia was caused by his multiple exposure to carcinogens during his military service.  Dr. C. provided persuasive rationale in support of this opinion, including citation to supporting medical articles.  Dr. C. also addressed VA's March 2012 contradictory opinion, and the flawed rationale offered in support thereof.  

Affording the appellant the benefit of the doubt, the Board finds that service connection for the Veteran's cause of death is warranted.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for the cause of the Veteran's death is reopened. 

Entitlement to service connection for the cause of the Veteran's death is granted.




JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


